NO. 07-05-0366-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               DECEMBER 14, 2005
                         ______________________________

                                 AMBER C. ERICKSON

                                                              Appellant

                                            v.

                                    OTIS SIMMONS
                                                              Appellee

                       _________________________________

             FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2004-525,408; HON. WILLIAM C. SOWDER, PRESIDING
                      _______________________________

                                    DISMISSAL
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      We vacate our previous order abating this cause.

      Pending before the court is the appeal by Amber C. Erickson. The notice of appeal

was filed on October 17, 2005. The clerk’s motion for extension of time to file the record

was granted to December 14, 2005. On December 1, 2005, the clerk of this court

contacted appellant’s counsel by letter informing counsel that the cause would be

dismissed if he did not certify to this court in writing 1) that Texas Rule of Appellate

Procedure 35.3(a)(2) had been complied with and 2) the date of compliance.            The
certification was due on or before December 12, 2005. To date, no reply has been received.

   After notice, we may dismiss an appeal because an appellant fails to comply with a

requirement of the rules of appellate procedure. TEX . R. APP . P. 42.3(c). Since appellant

has not complied with Rule 35.3(a)(2) and has not told us why the cause should remain

pending, we dismiss the appeal.



                                                 Per Curiam




                                            2